DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on December 30th, 2021, has been entered. 
Upon entrance of the Amendment, claims 1, 4, 16, and 18 were amended. Claims 1-20 are currently pending. 
Claims 18-20 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of U.S. Patent No. 10,868,059. The Applicant submitted a Terminal Disclaimer. The Terminal Disclaimer was approved, accordingly, the rejections of claims 18-20 on the ground of nonstatutory double patenting are withdrawn.
Claims 1-12 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,868,059 in view of Jin et al. (U.S. Patent No. 7,626,685). The Applicant submitted a Terminal Disclaimer. The Terminal Disclaimer was approved, accordingly, the rejections of claims 1-12 on the ground of nonstatutory double patenting are withdrawn.
Claim 1 was rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,868,059. The Applicant submitted a Terminal Disclaimer. The Terminal Disclaimer was approved, accordingly, the rejection of claim 1 on the ground of nonstatutory double patenting is withdrawn.
Claims 13 was rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,868,059. The Applicant submitted a Terminal Disclaimer. The Terminal Disclaimer was approved, accordingly, the rejection of claim 13 on the ground of nonstatutory double patenting is withdrawn.
Claim 4 was objected to because of informalities. Claim 4 has been amended as suggested. The objection has been overcome and is withdrawn.
Response to Arguments
Applicant’s arguments, filed on December 30th, 2021, with respect to the amended features of claim 1 have been fully considered and are persuasive.  
Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, the prior art fails to anticipate or render obvious the limitations including “the separate region being adjacent to the second surface such that the separate region is between the well region and the second surface; a photoelectric conversion region in the semiconductor substrate within the separate region and between the well region and the second surface, the photoelectric conversion region overlapping both the first vertical transmission gate and the second vertical transmission gate in the thickness direction of the semiconductor substrate, such that the photoelectric conversion region is spaced apart from the first surface by at least the well region, the first vertical transmission gate, and the second vertical transmission gate ” in combination with the rest of limitations recited in claim 1.
Claims 2-12 are dependent from the allowable claims, thus they are allowable.
In the previous Office Action, claims 13-20 were indicated allowable when the double patenting rejections are overcome. The reasons for allowance of claims 13-20 were also indicated in the previous Office Action. The Applicant has filed a Terminal Disclaimer, and the Terminal Disclaimer has been approved by the Office. The submission of the Terminal Disclaimer has placed the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/VU A VU/Primary Examiner, Art Unit 2828